Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on September 10, 2008 1933 Act File No. 333-152410 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. 1 [ ] Post-Effective Amendment No. [ ] EATON VANCE INSURED MUNICIPAL BOND FUND (Exact name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, MA 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrant's Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, MA 02109 (Name and Address of Agent for Service) With copies to: Mark P. Goshko, Esq. K&L Gates LLP One Lincoln Street, Boston, MA 02111 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. CALCULATION OF REGISTRATION FEE UND ER THE SECURITIE S ACT OF 1933 Titles of Amount Being Proposed Maximum Proposed Maximum Amount of Securities Being Registered (1) Offering Price Per Aggregate Offering Registration Fees Registered Unit (1)(2) Price Common Stock $0.01 par value 3,090,603 $13.16 $40,672,335.48 $1,598.42 (1) Estimated solely for the purposes of calculation the filing fee, pursuant to Rule 457(o) under the Securities Act of 1933. (2) Closing share price as of September 8, 2008. (3) A registration fee of $1,346.51 was previously paid in connection with the initial filing for the registration of common stock. An additional $251.91 will be paid with this Pre-Effective Amendment. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. EATON VANCE INSURED MUNICIPAL BOND FUND (the Registrant) CONTENTS OF REGISTRATION STATEMENT ON FORM N-14 This Registration Statement contains the following papers and documents: Cover Sheet Contents of Registration Statement Letter from the President of Eaton Vance Insured Florida Plus Municipal Bond Fund Notice of Special Meeting of Shareholders of Eaton Vance Insured Florida Plus Municipal Bond Fund Part A  Proxy Statement/Prospectus of Eaton Vance Insured Florida Plus Municipal Bond Fund and Eaton Vance Insured Municipal Bond Fund Part B  Statement of Additional Information of Eaton Vance Insured Municipal Bond Fund Part C  Other Information Signature Page Exhibits EATON VANCE INSURED FLORIDA PLUS MUNICIPAL BOND FUND The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 ^ September 12 , 2008 Dear Shareholder: We cordially invite you to attend a Special Meeting of Shareholders of Eaton Vance Insured Florida Plus Municipal Bond Fund (the Florida Plus Fund) on October 31, 2008, to consider a proposal to approve an Agreement and Plan of Reorganization to merge the ^ Florida Plus Fund into ^ Eaton Vance Insured Municipal Bond Fund (the National Fund^ ). In the transaction, the common shares of the Florida Plus Fund will be exchanged for common shares of the National Fund , and ^ the holders of auction preferred shares ^ (APS) of the Florida Plus Fund ^ will receive cash equal to the liquidation preference of such shares (the Reorganization). The enclosed combined Proxy Statement and Prospectus ^ describes the Reorganization in detail. We ask you to read the enclosed information carefully and to submit your vote promptly. After consideration and recommendation by the Florida Plus Funds investment adviser, Eaton Vance Management, the Board of Trustees of the Florida Plus Fund has determined that it is in the best interest^ of the Florida Plus Fund to merge into the National Fund. ^ Common shareholders of the Florida Plus Fund will benefit from the Reorganization because they will become common shareholders of a larger, more diversified fund that has substantially similar investment objectives and policies as the Florida Plus Fund. The National Fund also has lower total operating expenses and a higher yield to common shareholders than the Florida Plus Fund. ^ As noted above, holders of Florida Plus Fund APS will receive cash in full liquidation of their APS^ holdings . We realize that most shareholders will not be able to attend the meeting and vote their shares in person. However, the Florida Plus Fund does need your vote. You can vote by mail, telephone, or over the Internet , as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help the Florida Plus Fund avoid the expense of additional solicitation . If you would like additional information concerning this proposal, please call one of our service representatives at 1-800-262-1122 Monday through Friday 8:00 a.m. to 7:00 p.m., Eastern time . Your participation in this vote is extremely important. Sincerely, /s/ Cynthia J. Clemson Cynthia J. Clemson President Your vote is important  please return your proxy card promptly. Shareholders are urged to sign and mail the enclosed proxy in the enclosed postage prepaid envelope or vote by telephone or over the Internet by following the enclosed instructions. Your vote is important whether you own a few shares or many shares. EATON VANCE INSURED FLORIDA PLUS MUNICIPAL BOND FUND (the Florida Plus Fund) NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD OCTOBER 31, 2008 To the shareholders of the Florida Plus Fund: A shareholder meeting for the Florida Plus Fund will be held at 225 State Street, Boston, Massachusetts, on October 31, 2008, at 1:30 p.m., Eastern Time, to consider the following: 1. A proposal to approve an Agreement and Plan of Reorganization between the Florida Plus Fund and Eaton Vance Insured Municipal Bond Fund (the National Fund), the termination of the Florida Plus Funds registration under the Investment Company Act of 1940, as amended^ , and the dissolution of the Florida Plus Fund under applicable state law. Under this Agreement, the National Fund will acquire substantially all of the assets and assume substantially all of the liabilities of the Florida Plus Fund in exchange for an equal aggregate value of newly-issued common shares of beneficial interest of the National Fund, with par value of $0.01 per share, and ^ cash consideration equal to the aggregate liquidation preference of the Florida Plus Funds auction preferred shares^ . The Board of Trustees of the Florida Plus Fund recommends that you vote FOR this proposal. 2. Any other business that may properly come before the meeting and any adjourned or postponed sessions thereof. Shareholders of record as of the close of business on August 22, 2008, are entitled to vote at the meeting or any adjournment thereof. By order of the Board of Trustees, /s/ Maureen A. Gemma Maureen A. Gemma Secretary ^ September 12 , 2008 IMPORTANT Shareholders can help the Board of Trustees of the Florida Plus Fund avoid the necessity and additional expense of further solicitations, which may be necessary to obtain a quorum, by promptly returning the enclosed proxy or voting by telephone or over the Internet. The enclosed addressed envelope requires no postage if mailed in the United States and is included for your convenience. PROXY STATEMENT of Eaton Vance Insured Florida Plus Municipal Bond Fund (the Florida Plus Fund) PROSPECTUS for Common Shares ^ of Eaton Vance Insured Municipal Bond Fund (the National Fund) 255 State Street Boston, Massachusetts 02109 We are sending you this combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) in connection with the Special Meeting of Shareholders (the Special Meeting) of the ^ Florida Plus ^ Fund^ , a Massachusetts business trust registered as a closed-end management investment company , to be held on October 31, 2008 (the Meeting Date) at 1:30 p.m., Eastern Time, at The Eaton Vance Building, 255 State Street, Boston, MA 02109. This document is both the Proxy Statement of the Florida Plus Fund and ^ the Prospectus of the ^ National Fund^ . (Florida Plus Fund and National Fund hereinafter are sometimes referred to as a Fund or collectively as the Funds). A proxy card is enclosed with the foregoing Notice of a Special Meeting of Shareholders for the benefit of shareholders who wish to vote, but do not expect to be present at the Special Meeting. Shareholders also may vote by telephone or via the Internet. The proxy is solicited on behalf of the Board of Trustees of Florida Plus Fund. ^ This Proxy Statement/Prospectus relates to the proposed reorganization of Florida Plus Fund into National Fund (the Reorganization). The Agreement and Plan of Reorganization (the Plan) is attached as Appendix A. The Plan provides as follows: In the Reorganization, Florida Plus Fund will transfer all of its assets and liabilities to National Fund; National Fund will issue common shares to Florida Plus Fund equal in value to the net assets of the Florida Plus Fund attributable to its common shares immediately prior to the Reorganization; National Fund will ^ pay cash consideration to Florida Plus Fund ^ equal in value to the aggregate liquidation ^ preference of the Florida Plus Fund auction preferred shares (
